                                                                                               Case 2:20-cv-01907-GMN-VCF Document 13 Filed 09/09/21 Page 1 of 4




                                                                                           1 Nathan J. Aman, Esq.
                                                                                             Nevada Bar No. 8354
                                                                                           2 Viloria, Oliphant
                                                                                             Oster & Aman L.L.P.
                                                                                           3
                                                                                             P.O. Box 62
                                                                                           4 Reno, Nevada 89504
                                                                                             Telephone: (775) 284-8888
                                                                                           5 Email: naman@renonvlaw.com

                                                                                           6 Matthew S. McLean, Esq.
                                                                                             Pro hac vice
                                                                                           7
                                                                                             Thompson Brody & Kaplan, LLP
                                                                                           8 Chicago, IL 60601
                                                                                             Telephone: (312) 374-8879
Office: (775) 284-8888 Fax: (775) 284-3838

                                             327 CALIFORNIA AVENUE ~ RENO, NEVADA 89509




                                                                                           9 Email: McLean@tbkllp.com
   P. O. BOX 62 ~ RENO, NEVADA 89504




                                                                                          10 Counsel for Plaintiffs
            COUNSELORS AT LAW




                                                                                          11
             ATTORNEYS AND




                                                                                          12                       IN THE UNITED STATES DISTRICT COURT
                                                                                                                  FOR THE DISTRICT OF NEVADA (LAS VEGAS)
                                                                                          13
                                                                                             GREAT AMERICAN INSURANCE COMPANY,
                                                                                          14 an Ohio corporation, a/s/o CENTENNIAL
                                                                                                                                             Case No: 2:20-cv-1907-GMN-VCF
                                                                                          15 EXECUTIVE SUITES, LLC, and TRUCK
                                                                                             INSURANCE EXCHANGE, A California
                                                                                          16 corporation, a/s/o SHEA AT TENAYA               STIPULATION TO ALLOW
                                                                                             VILLAGE,                                        PLAINTIFF TO FILE FIRST
                                                                                          17                                                 AMENDED COMPLAINT FOR
AMAN L.L.P.
OLIPHANT,
 VILORIA,

 OSTER &




                                                                                                                                Plaintiff,   DAMAGES
                                                                                          18

                                                                                          19      v.

                                                                                          20 GLOBE FIRE SPRINKLER CORPORATION, a
                                                                                             Michigan Corporation, and A-1 NATIONAL FIRE
                                                                                          21 CO., LLC, d/b/a ALL AMERICAN FIRE, a
                                                                                             Nevada corporation,
                                                                                          22

                                                                                          23                                   Defendants.

                                                                                          24
                                                                                                       WHEREAS on October 26, 2020, Plaintiff, GREAT AMERICAN INSURANCE
                                                                                          25
                                                                                               COMPANY, filed its Complaint for property damage against GLOBE FIRE SPRINKLER
                                                                                          26

                                                                                          27 CORPORATION AND A-1 NATIONAL FIRE CO., LLC, doing business as ALL
                                                                                          28 AMERICAN FIRE.

                                                                                                                                      -1-
                                                                                               Case 2:20-cv-01907-GMN-VCF Document 13 Filed 09/09/21 Page 2 of 4




                                                                                           1          WHEREAS Plaintiff seeks to file a First Amended Complaint adding Truck

                                                                                           2 Insurance Exchange as an additional named Plaintiff.

                                                                                           3

                                                                                           4          WHEREAS a copy of Plaintiff’s proposed First Amended Complaint for Damages

                                                                                           5 is attached hereto as Exhibit A.

                                                                                           6
                                                                                                      IT IS HEREBY STIPULATED, by and between Plaintiff and Defendants, by and
                                                                                           7
                                                                                               through their respective counsel, that:
                                                                                           8
Office: (775) 284-8888 Fax: (775) 284-3838

                                             327 CALIFORNIA AVENUE ~ RENO, NEVADA 89509




                                                                                           9
                                                                                                      1. Plaintiff should be granted leave to amend and file its First Amended Complaint
   P. O. BOX 62 ~ RENO, NEVADA 89504




                                                                                          10
                                                                                                          for Damages, a copy of which is attached as Exhibit A.
            COUNSELORS AT LAW




                                                                                          11
             ATTORNEYS AND




                                                                                          12          2. Defendants’ responsive pleadings shall be due thirty (30) days after the First
                                                                                          13
                                                                                                          Amended Complaint for Damages is filed.
                                                                                          14

                                                                                          15          A copy of a Proposed Order regarding this Stipulation is attached as Exhibit B.

                                                                                          16
                                                                                               DATED this 2nd day of September, 2021.
                                                                                          17
AMAN L.L.P.
OLIPHANT,




                                                                                                                                              VILORIA, OLIPHANT,
 VILORIA,

 OSTER &




                                                                                          18                                                  OSTER & AMAN L.L.P.
                                                                                          19                                               By:/s/ Nathan J. Aman, Esq.
                                                                                                                                              Nathan J. Aman, Esq.
                                                                                          20
                                                                                                                                              Nevada Bar No. 8354
                                                                                          21                                                  P.O. Box 3677
                                                                                                                                              Reno, Nevada 89505
                                                                                          22                                                  Telephone: (775) 284-8888
                                                                                                     IT IS SO ORDERED.                        Email: naman@renonvlaw.com
                                                                                          23
                                                                                                                                              Matthew S. McLean, Esq.
                                                                                          24         ______________________________           Pro hac vice
                                                                                          25         Cam Ferenbach                            Thompson Brody & Kaplan, LLP
                                                                                                     United States Magistrate Judge           Chicago, IL 60601
                                                                                          26                    9-9-2021                      Telephone: (312) 374-8879
                                                                                                     DATED ________________________           Email: McLean@tbkllp.com
                                                                                          27
                                                                                          28                                                  Counsel for Plaintiffs

                                                                                                                                             -2-
                                                                                               Case 2:20-cv-01907-GMN-VCF Document 13 Filed 09/09/21 Page 3 of 4




                                                                                           1

                                                                                           2

                                                                                           3 MORRIS, SULLIVAN                      LAW OFFICES OF ERIC R. LARSEN
                                                                                             & LEMKUL, LLP
                                                                                           4

                                                                                           5 By: /s/ Christopher Turtzo            By: /s/ Eric R. Larsen
                                                                                           6 Christopher Turtzo                    Eric R. Larsen
                                                                                             3960 Howard Hughes Parkway            9275 W. Russell Rd.
                                                                                           7 Suite 420                             Suite 205
                                                                                             Las Vegas, NV 89169                   Las Vegas, NV 89148
                                                                                           8 Telephone: (702) 405-8100             Telephone: (702) 387-8090
                                                                                           9 Email: turtzo@morrissullivanlaw.com   Email: Eric.Larsen@thehartford.com
Office: (775) 284-8888 Fax: (775) 284-3838

                                             327 CALIFORNIA AVENUE ~ RENO, NEVADA 89509
   P. O. BOX 62 ~ RENO, NEVADA 89504




                                                                                          10
            COUNSELORS AT LAW




                                                                                          11
             ATTORNEYS AND




                                                                                          12

                                                                                          13

                                                                                          14

                                                                                          15

                                                                                          16

                                                                                          17
AMAN L.L.P.
OLIPHANT,
 VILORIA,

 OSTER &




                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27
                                                                                          28

                                                                                                                                     -3-
                                                                                               Case 2:20-cv-01907-GMN-VCF Document 13 Filed 09/09/21 Page 4 of 4




                                                                                           1                                      CERTIFICATE OF SERVICE

                                                                                           2          Pursuant to NRCP 5(b), I certify that I am an employee of the law firm of VILORIA,
                                                                                           3
                                                                                               OLIPHANT, OSTER & AMAN L.L.P., and that on the date shown below, I caused service of a
                                                                                           4
                                                                                               true and correct copy of the attached:
                                                                                           5
                                                                                                 STIPULATION TO ALLOW PLAINTIFF TO FILE FIRST AMENDED COMPLAINT
                                                                                           6                             FOR DAMAGES
                                                                                           7
                                                                                               to be completed by:
                                                                                           8
                                                                                                X     electronic service upon electronically filing the within document with CM/ECF system.
Office: (775) 284-8888 Fax: (775) 284-3838

                                             327 CALIFORNIA AVENUE ~ RENO, NEVADA 89509




                                                                                           9
                                                                                               addressed to:
   P. O. BOX 62 ~ RENO, NEVADA 89504




                                                                                          10
                                                                                                  Will Lemkul, NV Bar No. 6715                    Phone: (702) 405-8100
            COUNSELORS AT LAW




                                                                                          11
                                                                                                  Christopher A. Turtzo, NV Bar No. 10253         Fax: (702) 405-8101
             ATTORNEYS AND




                                                                                          12      MORRIS, SULLIVAN & LEMKUL, LLP                  turtzo@morrissullivanlaw.com
                                                                                                  3960 Howard Hughes Parkway, Suite 420
                                                                                          13      Las Vegas, NV 89169
                                                                                                                                                  Counsel for Defendant,
                                                                                          14                                                      Globe Fire Sprinkler Corporation
                                                                                          15      Eric R. Larsen                                  Phone: (702) 387-8090
                                                                                                  Law Offices of Eric R. Larsen                   Eric.larsen@thehartford.com
                                                                                          16      320, Box 19
                                                                                                  9275 W. Russell Rd. Ste. 205
                                                                                          17      Las Vegas, NV 89148                             Counsel for A-1 National Fire Co.
AMAN L.L.P.
OLIPHANT,
 VILORIA,

 OSTER &




                                                                                          18
                                                                                                      DATED this 2nd day of September, 2021.
                                                                                          19

                                                                                          20                                              /s/ Alexandra Tognoni

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27
                                                                                          28

                                                                                                                                            -4-
